Citation Nr: 0605716	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-06 856A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from May 1967 to February 
1971.  He served in the Republic of Vietnam from January to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In this decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PSTD).

In December 2003, the Board remanded this case for 
development of the evidence.  It has now returned for 
appellate consideration.


FINDINGS OF FACT

1.  The lay evidence and military records support a finding 
of exposure to in-service stressful events.

2.  The medical evidence supports a nexus between the 
veteran's diagnosed PTSD and his active service.


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of his active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Regarding the issue of entitlement to service connection for 
PTSD, the Board is satisfied that all relevant facts 
regarding that issue have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In any event, based on the 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding this claim is moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The veteran was given an entrance examination in May 1967.  
He did not report any prior medical history of psychiatric 
symptoms and his psychiatric evaluation was found to be 
normal.  During his service in the Republic of Vietnam, the 
veteran was given a psychiatric evaluation in July 1969.  It 
was noted that the veteran had been a disciplinary problem 
for his unit.  There was no discussion of any combat 
experiences.  It was noted that the veteran had problems with 
authority figures prior to his military service.  The 
diagnosis was passive-aggressive reaction in immature 
personality.  The service records indicate that the veteran 
continued to experience disciplinary problems after his 
return from Vietnam.  On his separation examination of 
February 1971, the veteran did not report any medical history 
of psychiatric problems and his psychiatric evaluation was 
reported to be normal.

The service records indicate that the veteran served in the 
Republic of Vietnam from January to November 1969.  He was 
assigned to Headquarters Company, 1st Battalion, 28th Infantry 
Brigade during this period of service.  He was awarded the 
Vietnam Service Medal.  His military occupational specialty 
was as a field wireman.  The psychiatric evaluation noted 
above placed the veteran at Lai Khe, Vietnam in mid-July 
1969.  

The veteran has claimed that he incurred PTSD as a result of 
his stressful experiences during the Vietnam War.  However, 
he has claimed that due to his psychiatric disability he 
cannot remember incidents from Vietnam.

The veteran claimed that he was assigned to a "recon 
company" during his service in Vietnam.  He has presented 
conflicting information about the designation of this unit 
and dates that are not consistent with his verified service 
in Vietnam.  His reported stressors include: 1) seeing his 
best friend (R.G.) killed (and in another account R.G. was 
only injured) by a rocket propelled grenade (RPG) while they 
were in a bunker on the perimeter of their base camp, 2) 
watching an injured fellow soldier get hit by an RPG when he 
and another comrade tried to retrieve the soldier from the 
perimeter wire of their base camp, 3) missing an assignment 
to dispose of a mine that exploded while other soldiers were 
killed and wounded in its disposal, 4) manning a listening 
post during an enemy attack and witnessing the wounding and 
killing of soldiers returning to the perimeter, 5) 
participating in reconnaissance patrols and ambushes, 6) 
being subjected to enemy small arms fire and 
rocket/mortar/artillery attack at his assigned base camp, 7) 
witnessing the explosion of an ammunition dump at Lai Khe, 
Vietnam during an enemy attack, and, 8) retrieving dead 
soldiers and body parts after enemy action.

Review of the Vietnam War Casualty Date Base in June 2001 
failed to corroborate the death of R.G. during the veteran's 
period of service in Vietnam.  The U. S. Army and Joint 
Services Records Research Center (Center) responded to VA's 
request to verify these stressors in September 2005.  The 
following combat related incidents were verified:  Offensive 
operations by infantry companies of 1st Bn./28th Inf. in 
January 1969 and May 1969 had resulted in killed and wounded 
in both U. S. and enemy forces.  This unit's base camps were 
attacked by enemy small arms fire, mortar, and rocket attack 
in January, February, and May 1969.  The February attack was 
reported to have been "heavy."  These actions resulted in 
killed and wounded U. S. soldiers.  It was also confirmed 
that in June 1969 the ammunition supply point at Lai Khe 
caught fire and destroyed 2500 rounds of artillery 
ammunition.

In October 2005, the veteran was given a comprehensive VA 
psychiatric examination.  The examiner noted the veteran's 
medical history in detail and reviewed his claims file.  This 
examiner also noted the stressors discussed above.  However, 
during this examination the veteran indicated that he was not 
present when his friend R.G. was killed, but only learned of 
this event after he had returned from a patrol.  The examiner 
commented:

The veteran is remarkably vague as to 
events in Vietnam in terms of assignment, 
dates, and like...The veteran does describe 
incidents in which there were many men 
wounded or killed which do appear 
congruent with the reports in the claims 
file of major casualty situations in his 
unit during the time he was in Vietnam.

It is evident on longitudinal review of 
this man's development, military career, 
and subsequent life, that he suffers a 
rather distinct personality disorder of a 
mixed type with aggressive components.  
He has long clashed with authority both 
in and out of the military and has had 
very difficult interpersonal 
relationships including four marriages.  
His personality manifested itself 
repeatedly in the military before going 
to Vietnam, in Vietnam, and afterwards 
with many disciplinary actions and 
finally a general discharge.

However, the veteran does report being 
involved at times in life-threatening 
combat episodes in Vietnam during a 
period when he volunteered out of his 
regular [military specialty] to serve as 
an infantryman.  He describes events in 
which there were mass casualties and 
great danger and indeed the report now in 
the claims file of his military unit's 
activities is congruent with that, 
although not specifically describing his 
personal involvement.  He does report 
times of substantial fear and also being 
horrified.  The stressors he reports, if 
verified, involving as they did imminent 
danger to life and limb, the death of 
others, and horrifying scenes, would 
qualify under DSM-IV criteria as possible 
precursors to [PTSD].  Furthermore, the 
veteran does endorse enough symptoms 
today, although at a rather mild level, 
of PTSD according to DSM-IV requirements, 
to merit a diagnosis of that condition.

The diagnoses were mild to moderate PTSD (assuming recorded 
stressors are verified); mild dysthymia (not linked to PTSD); 
and a moderately severe personality disorder.

Even considering that the veteran's accounts have at times 
been vague, inconsistent, and did not accurately report his 
dates of service in Vietnam; the response from the Center has 
verified that the veteran's unit was subjected to substantial 
enemy attack.  It has also confirmed the destruction of an 
ammunition supply point at Lai Khe during the time when the 
veteran was stationed at this location.  Based on these 
verified enemy actions, the Board finds that many of the 
veteran's claimed stressors, particularly those discussing 
enemy attacks on his base camps, fit the circumstances and 
hardships of the veteran's service in Vietnam.  38 U.S.C.A. 
§ 1154(b).  Therefore, his assertions of combat stressors are 
creditable and found to be verified by the available military 
records.  See Pentecost v. Principi, 16 Vet. App. 124, 127-29 
(2002); see also Washington v. Nicholson, 19 Vet. App. 362 
(2005).

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  

The Board finds that the medical evidence clearly establishes 
a diagnosis of PTSD and has associated this disorder with the 
veteran's military experiences during the Vietnam War.  As 
the evidence has substantiated that he did indeed experience 
many of the noted stressors during his active service in 
Vietnam, the grant of entitlement to service connection for 
PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
H. N.SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


